ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Molly Jessie Company                         )       ASBCA No. 60062
                                             )
Under Contract No. 291212-14-P-3001          )

APPEARANCE FOR THE APPELLANT:                        Mr. Greg Ryan
                                                      Partner

APPEARANCES FOR THE GOVERNMENT:                     Lt Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Capt Tamberneshia N. Willis, USAFR
                                                     Trial Attorney

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 15 September 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60062, Appeal of Molly Jessie
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals